Citation Nr: 1701716	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  04-25 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a back disorder, claimed as secondary to service-connected left foot bipartite sesamoid bone.

3.  Entitlement to service connection for a knee disorder, claimed as secondary to service-connected left foot bipartite sesamoid bone.

4.  Entitlement to service connection for a bilateral hip disorder, claimed as secondary to service-connected left foot bipartite sesamoid bone.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as agoraphobia.

6.  Entitlement to a disability rating in excess of 10 percent for left foot bipartite sesamoid bone.


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over this matter was subsequently transferred to the RO in Los Angeles, California.

The issues were previously remanded by the Board in March 2012, December 2015, and August 2016 for additional development, and now return for further review. 

The issues of entitlement to an increased rating for left foot bipartite sesamoid bone and entitlement to service connection for back, knee, and hip disorders are addressed in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 1970 decision, the RO denied the claim for service connection a back disorder.  The Veteran did not appeal this decision.

2.  Evidence presented since the RO's June 1970 decision is not cumulative of evidence previously considered and does relates to an unestablished fact necessary to substantiate the claim for service connection for a back disorder.

3.  The Veteran is not shown to have participated in combat with the enemy while on active duty.

4.  The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder that was incurred during active duty or due to a documented event or incident of his period of active service or events therein. 

5.  The Veteran is not shown to meet the criteria for a confirmed diagnosis of PTSD that is related to his unverified reports of combat participation.


CONCLUSIONS OF LAW

1.  The RO's June 1970 denial of service connection for a back disorder is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received to reopen a claim for service connection for back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The Veteran does not have an acquired psychiatric disability, to include PTSD, due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in February 2002, January 2008, and March 2013 provided notice of the evidence required to substantiate the claims for service connection and increased rating and informed the Veteran of his and VA's respective duties for obtaining evidence.  A March 2006 letter also provided the Veteran with notice regarding effective dates and disability ratings.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claims.  The service treatment records and pertinent post-service VA and private treatment records identified by the Veteran have been obtained.  Additionally, The Veteran was afforded VA examinations in June 2006 and January 2016.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's most recent January 2016 VA examinations were adequate for rating purposes.  The claims file and treatment records were reviewed, and the Veteran's history was taken.  The VA opinions were adequate, as the examiners considered the service treatment records, VA treatment records, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran also asserted that he participated in covert combat operations.  After careful review of the record, the Board finds that the preponderance of the evidence weighs against a finding of combat.  No further development of this aspect of the claim is warranted.  

As noted above, the claim was remanded to the AOJ most recently in December 2015 for additional evidentiary development including obtaining a new medical examination and opinion.  The AOJ obtained an additional opinion dated in January 2016, and readjudicated the claims in a March 2016 supplemental statement of the case (SSOC).  The Board also remanded the claim in August 2016 for additional development to determine whether the Veteran had outstanding Social Security Administration records.  A September 2016 statement from SSA indicates that the medical records requested had been destroyed.  A SSOC was issued in September 2016.  Accordingly, the remand instructions issued by the Board have been substantially complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board finds that all necessary development has been accomplished with respect to the claims being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the available relevant records, and has provided adequate examinations to the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Claim to Reopen 

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final and binding based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, however, a finally-disallowed claim may be reopened when new and material evidence is presented or secured with respect to the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 'new and material,' the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000) .  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court or Veterans Court) clarified that the phrase 'raises a reasonable possibility of substantiating the claim' is meant to create a 'low threshold' that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The RO initially denied the Veteran's claim for service connection for a back disorder in a June 1970 rating decision.  The Veteran did not appeal the decision.

The evidence received since the time of the June 1970 RO decision includes assertions of the Veteran, VA treatment records and private treatment records dated through August 2016, and a December 2015 VA examination report.

The claim was previously denied on the basis the Veteran had did not have a current diagnosis of a back disorder.  The Board finds the new evidence, including a VA examination report dated in December 2015 which indicates a diagnosis of degenerative arthritis of the spine, is also material.  Thus, new and material evidence has been presented; accordingly, reopening the claim for a back disorder is warranted.


III.  Service Connection 
	
Rules and Regulations

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The regulations governing PTSD were amended, effective on July 13, 2010.  38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843-52 (July 13, 2010).

Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

Where a veteran served continuously for 90 days or more during a period of war or after December 31, 1946, a psychosis will be service-connected if manifest to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  It is now well settled that "lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself."  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)); Davidson v. Shinseki, 581 F.3d at 1315-16 (Fed.Cir.2009) (rejecting the view that 'competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis.').

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson, 581 F.3d at 1316 (reiterating that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)).

If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  See Buchanan, 451 F.3d at 1334-37.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Factual Background

At the outset, the Board notes that the record contains findings regarding the Veteran's credibility; in consideration of these multiple findings, as discussed more specifically below, the Board finds that the Veteran's statements regarding the circumstances of his service and the onset of this disability to lack credibility.

The service records showed that the Veteran was discharged under honorable conditions.  The reason for separation was listed as unsuitability.  The personnel records show a series of disciplinary actions and proceedings for various infractions.

The service treatment records show the Veteran was diagnosed with a personality disorder in August 1969.  At that time, the Veteran was brought to the emergency room from the barracks where he had collapsed on duty.  He was admitted for observation with the tentative diagnosis of a hysterical seizure.  Physical and neurological examinations were normal.  An April 1970 consultation note recommended the Veteran revive a discharge from service as he is very manipulative.  In an April 1970 report, the examiner noted the Veteran's mental content dealt with anger toward the service and feeling that he had been harassed since induction.  The examiner indicated that since induction into the service, the Veteran has been chronically late, has missed muster repeatedly, and has displaced his hostility easily to authority figures.  The impression was passive aggressive personality.  The examiner stated the Veteran was not mentally ill and responsible for his behavior.  He had a long standing duly diagnosed character and behavior disorder which does not required and will not benefit from psychiatric hospitalization.  

The service records are negative for any acquired chronic Axis I disorders, to include PTSD, and there is no evidence of a confirmed psychosis during service or manifested to a compensable degree within one year following discharge from service.

The Veteran asserts that he has an acquired psychiatric disorder, to include PTSD, that is related to active duty service.  In support of his claim, the Veteran reported having stressors including being exposed to gunfire, explosions, capture, and torture while participating in covert combat operations in Laos and Cambodia.  The Veteran also reported combat duty in Vietnam. 

The claims folder does not contain evidence showing that the Veteran participated in operations in Laos or Cambodia, or that he was in Vietnam.  The Board acknowledges that he is competent to report these events.  The service records, however, do not support his statements.

In this regard, the Board notes that, despite receiving treatment for multiple complaints during service, to include a left foot injury, there is no indication that he sought treatment for the wounds that could be identified as being due to a blast trauma.  In fact, an April 1970 service treatment record from indicates that in January 1969, the Veteran's dropped a 40 to 50 pound load of galley trays on his left foot causing pain and swelling at the base of his great toe and instep.  

The Veteran has repeatedly reported being involved in covert or classified combat operations in Cambodia and Laos.  The Veteran's reports are not supported by the overall evidence and the Board does not find his statements credible.  38 U.S.C.A. § 1154(b) (West 2014) is not for application.

In making this determination, the Board notes that the Veteran did not receive any awards or decorations indicating combat participation.  Although the Veteran's DD-214 indicates the Veteran had 11 months of sea and/or foreign service, the service personnel records do not serve to document any related combat history or expeditions.  Considering the circumstances of service indicated by his personnel record, and the evidence as a whole, the Board finds that the Veteran did not participate in combat.  

Having found no evidence of a verified in-service stressor, the Veteran does not meet the criteria for service connection for PTSD.  Nonetheless, the Board will still consider whether any other acquired psychiatric disorder is related to any incident of service.  In making this determination, the Board finds it necessary to set forth relevant evidence.

During a February 1998 VA examination, the Veteran reported he was blown up in Vietnam where he sustained a broken foot and some internal injuries.  Upon neurological evaluation, the examiner noted the Veteran's memory was mild to poor.  

In a June 1998 VA progress note, the Veteran reported his depression started in 1995 when his wife kidnapped his children and filed for divorce.  He stated that since that time, he has felt sad, pessimistic, hopeless, and helpless.  He stated he had combat nightmares for the first two years he was back from Vietnam, but no flashbacks and no hypervigilance.  He reported some emotional numbness, and stated he avoids things military.  He denied any prior inpatient or outpatient psychiatric treatment.  After a mental status evaluation, the diagnosis was dysthymia.   

In a July 2000 report of contact, the Veteran asserted he has a dental injury due to an explosion in Vietnam while he was working for Interpol.  

In a January 2002 claim, the Veteran asserted a claim for service connection for agoraphobia.  He reported his was a direct result of his military service, based on long periods of time spent in tunnels and ditches.  He stated he has been unable to stay in crowded places since then, and he seldom leaves his home. 

In a September 2002 VA progress note, the Veteran denied any history of military sexual trauma.

In an April 2006 statement, the Veteran asserted he had no psychological problems prior to the military and that he had no problems until his in-service injury. 

In an April 2006 statement, the Naval Undersea Warfare Center Detachment AUTEC determined that there was no record of employment or medical treatment of the Veteran.  Although the dispensary on Andros Island, Bahamas, has medical records dating back to the inception of the AUTEC project, no such person was known.  

In a March 2008 statement, Dr. K. T., the Veteran's treating VA psychiatrist stated that the Veteran served in Laos and Cambodia.  He was attached to a Special Forces operation, and his job was to install equipment that could detect troop movement into Vietnam.  He stated he was sent on a mission and captured by Chinese soldiers.  He and his men escaped and one of the men stepped on a landmine killing him and injuring the Veteran.  The Veteran has exhibited many symptoms of PTSD including flashbacks and nightmares.  The Veteran's symptoms of PTSD have had a significant negative impact on both his work history as well as his relationships with others. 

VA treatment records dated January 2010 VA to March 2013 included diagnoses of depression, insomnia, and anxiety. 

A December 2012 VA progress note included diagnoses of depression, PTSD by history, and dissociative fugue. 

During a January 2016 VA examination, the examiner noted diagnoses including other specified personality disorder, and delusional disorder, mixed type, continuous.  The examiner found the Veteran's symptoms overlap significantly with regards to his personality disorder and delusional disorder, particularly with regards to paranoid personality traits and persecutory delusions.  The examiner reviewed military records and noted that the Veteran was discharged from the service due to the diagnosis of a personality disorder.  There is no record of any Axis I diagnoses or emotional complaints.  Behaviorally, he was noted to display poor performance throughout his time in the service, and a hostile attitude with authority figures.  The psychiatric exam clearly states there was no evidence of delusional or psychotic symptoms.  Although the military psychiatric evaluation noted the Veteran reported feeling "harassed" since induction, this type of complaint is very consistent with his diagnosis of cluster A personality disorder.  Records and Veteran's self-report indicate a childhood history of limited interpersonal relationships (described as a "loner") and behavioral problems (history of arrests), all of which suggest that maladaptive characterological features were present prior to his enlistment.  

The below are also findings that the examiner made in this January 2016 VA examination:  After his discharge from the service in 1970, the Veteran has about a 25 year gap until he is seen again by mental health.  This notable gap in treatment does not support the Veteran's claim that he incurred a psychiatric condition during the service.  In 1996, he was seen on one occasion and diagnosed by a VA mental health provider in Florida with situational depression related to a pending divorce and custody issues.  Again, there is another long gap in treatment, and he is not seen again by mental health until 2006.  In 2006, the Veteran begins to make claims of service in Vietnam, and involvement in Special Forces in Laos and Cambodia, all of which cannot be verified by military records.  Other complaints include being conspired against, falsely arrested/incarcerated, problems with depression and irritability, and trouble with social interactions.  His mental health diagnoses range tremendously over the years due to his complex symptomatology and presentation, which is a fairly common outcome for personality disorders.  In 2014, the Veteran underwent extensive personality testing to clarify his psychiatric diagnosis.  MMPI and MCMI testing results supported his current diagnoses of Other Specified Personality Disorder (mixed cluster A features) and a Delusional Disorder.  Dissociative Fugue was also listed as a diagnosis, although this historically has been based solely on his self-report, which is often delusional and very unreliable.  The examiner indicated that upon examination, the Veteran does not meet the criteria for schizophrenia.  He also does not endorse a diagnosis of PTSD as his claimed traumas are also delusional in nature and are not supported by military records.  In sum, based on evidence from military and VA records, the examiner found the Veteran's current Axis I diagnosis of Delusional Disorder was less likely than not incurred during the service.  Rather, it is suspected that the Veteran's personality disorder, present during the service, likely pre-disposed him to develop a delusional disorder many years after service.

Analysis

As set forth, the Veteran has an extensive psychiatric history and has been diagnosed with numerous psychiatric disorders.  The 2016 VA examiner determined that the Veteran did not meet the diagnostic criteria for PTSD.  The Board finds this examination highly probative in that the examiner reviewed the claims folder, obtained a detailed history, examined the Veteran, and set forth extensive rationale for his findings.

The Board acknowledges, however, that the claims folder does contain diagnoses of PTSD.  The Board has reviewed the March 2008 statement from the Veteran's treating VA psychiatrist and the additional outpatient and inpatient records.  As noted previously, however, and as discussed at length in the 2016 VA examination, the Veteran's statements regarding his service are not supported by the record.  The evidence does not indicate that the Veteran's diagnoses of PTSD were on a basis other than the Veteran's own report.  

In this regard, the Board notes that the Veteran has provided inconsistent statements throughout the appeal period and his statements as to combat are found to be incredible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by a Veteran that have been found to be inaccurate or that are contradicted by other facts of record).  

The Board has also considered whether any of the other Axis I diagnoses are related to active duty service.  As set forth, such a relationship is not shown and the record does not contain probative evidence to the contrary.

In making this determination, the Board acknowledges the Veteran's contentions that his psychiatric problems stem from service.  Questions of competency notwithstanding, his lay assertions simply do not outweigh the well-reasoned VA opinion of record.

To the extent the Veteran has a personality disorder, this is not a disease within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016).  The Board notes that disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2016).  The record, however, does not show disability from a superimposed mental disorder.

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a back disorder; to that extent, the appeal is granted. 

Entitlement to service connection for an acquired psychiatric disorder, claimed as agoraphobia is denied.



REMAND

In this case, the Veteran asserts that his service-connected left foot bipartite sesamoid bone is worse than the currently assigned 10 percent disability rating.  The Veteran underwent a VA examination in December 2015.  The examiner noted diagnoses of hammer toes, hallux valgus, and degenerative arthritis of the first MTP joint.  The examiner also noted bipartite sesamoid left foot and pes cavus with the date of diagnosis in 1969.  The examiner reported that bipartite sesamoids can predispose to hallux valgus deformity.  The examiner also reported that hallux valgus deformity may cause a subluxation of the sesamoid from its normal articulation with the plantar aspect of the metatarsal head, causing pain, whereas pes cavus may result in greater pressure under the sesamoids, leading to symptoms.  It is unclear whether the examiner is stating that the additional diagnoses of the Veteran's feet are caused by his service-connected connected left foot bipartite sesamoid bone.  The Board finds a remand is necessary for clarification.  

In a June 2008 statement, the Veteran asserted that he suffered a fall from a roof due to balance problems caused by his service-connected left foot disorder.  The original injury records from Emory University Hospital and Thomaston General Hospital have not been obtained.  The Board finds these records are relevant to the Veteran's claims for service-connection, and a remand is necessary.  

Finally, the Board notes the Veteran underwent VA examinations for his claimed spine, hip, and knee disorders in December 2015.  The examiner determined the Veteran's spine, hip, and knee disorders were not caused or aggravated by the Veteran's service-connected left foot disorder as his gait was normal.  However, the VA treatment records, to include those dated in December 2002, August 2011, and July 2016, and multiple statements from the Veteran indicate state the Veteran walks with a cane.  As such, the Board finds an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include private treatment records relating to a fall from a roof.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Then, return the claims file to the December 2015 VA examiner for addendum opinions.  The examiner should review the claims file, to include recent VA treatment records.  If that examiner is unavailable, another examiner must review the claims file and provide the requested opinion.  If an examination is deemed warranted, one must be provided and any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.

The examiner is requested to provide addendum opinions for the following:

a.  Whether the Veteran's spine, hip, and knee disorders were caused or aggravated by the Veteran's service-connected left foot disorder; and,

b.  Whether the diagnoses of hammer toes, hallux valgus, degenerative arthritis of the first MTP joint, and pes cavus are disorders either caused or aggravated by the Veteran's service-connected left foot disorder. 

It is most essential the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


